Citation Nr: 0404061	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  96-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a nervous 
disorder rated as 30 percent prior to April 23, 1999, and in 
excess of 50 percent thereafter.

2.  Entitlement to an increased evaluation for L3-L4, L4-L5 
bulging disc, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from March 1980 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.


REMAND

A remand is required for readjudication of the issues on 
appeal based upon consideration of the requirements of 
Quartuccio v. Principi, 16 Vet.788 App. 183 (2002) 
(addressing the duties imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), specifically 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159 (2003), enacted during the pendency of 
the appellant's appeal.)  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant' s representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The veteran's L3-L4, L4-L5 bulging disc is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293, for intervertebral 
disc syndrome.  During the pendency of the veteran's appeal, 
the criteria for evaluating intervertebral disc syndrome were 
revised.  It is noted that the criteria regarding the 
evaluation of intervertebral disc syndrome were revised 
effective September 23, 2002.  See 67 Fed. Reg. 54,349 (Aug. 
22, 2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293).  The schedule for rating disabilities of the 
spine is scheduled for further amendment effective September 
26, 2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003); VAOPGCPREC 
3-2000 (April 10, 2000), published at 65 Fed. Reg. 33,422 
(2000).  The RO has not adjudicated the veteran's claim 
pursuant to the revised criteria for evaluating 
intervertebral disc syndrome.  In the Board's opinion, the 
veteran could be prejudiced as a result of the Board deciding 
the claim under the new criteria before the RO has done so.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO should send a letter to the 
veteran that provides the notice required 
under 38 U.S.C.A. § 5103(a).  In this 
letter the veteran should be informed 
that the evidence necessary to 
substantiate his claims for ratings in 
excess of those assigned for his 
psychiatric and low back disorders.  In 
addition, the RO should inform the 
veteran that if he provides sufficient 
identifying information, VA will attempt 
to obtain pertinent medical evidence, 
such as medical records, on his behalf.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003), to include attempting to obtain 
any pertinent evidence identified, but 
not provided, by the veteran.  Based on 
the review of the evidence, the RO should 
determine whether a psychiatric 
examination of the veteran is necessary.  
The RO should explain the reasons for its 
decision to either schedule a psychiatric 
examination or not.

3.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the 
veteran's service-connected L3-L4, L4-L5 
bulging disc.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

?	The examiner should describe 
all symptomatology due to the 
veteran's service-connected L3-
L4, L4-L5 bulging disc, and to 
the extent possible 
distinguished the 
manifestations of the service-
connected disability from those 
of any other disorder present.  
Any indicated studies, 
including an X-ray study and 
range of motion testing in 
degrees, should be performed.  

?	In reporting the results of 
range of motion testing, the 
examiner should specifically 
identify any excursion of 
motion accompanied by pain.  
The physician should be 
requested to identify any 
objective evidence of pain and 
to assess the extent of any 
pain.  

?	The examiner should 
specifically address whether 
there is muscle spasm on 
extreme forward bending; loss 
of lateral spine motion, 
unilateral, in a standing 
position; listing of the whole 
spine to the opposite side; 
positive Goldthwaite's sign; or 
abnormal mobility on forced 
motion.  

?	Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should be 
described.  To the extent 
possible the functional 
impairment due to 
incoordination, weakened 
movement and excess 
fatigability should be assessed 
in terms of additional degrees 
of limitation of motion.  If 
this is not feasible, the 
examiner should so state.  

?	The examiner should also 
express an opinion concerning 
whether there would be 
additional limits on functional 
ability on repeated use or 
during flare-ups (if the 
veteran describes flare-ups), 
and, if feasible, express this 
in terms of additional degrees 
of limitation of motion on 
repeated use or during flare-
ups.  If this is not feasible, 
the examiner should so state.  

?	The examiner should 
specifically identify any 
evidence of neuropathy due to 
the service-connected 
disability, to include reflex 
changes, characteristic pain, 
and muscle spasm.  Any 
functional impairment of the 
lower extremities due to the 
disc disease should be 
identified, and the examiner 
should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome 
disability, and in particular 
should assess the frequency and 
duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome 
that require bed rest 
prescribed by a physician and 
treatment by a physician.  

?	The rationale for all opinions 
expressed should also be 
provided.

4.  The RO should then undertake any 
other development required to comply with 
the VCAA and the implementing regulations 
and should readjudicate the veteran's 
claims for an increased rating for L3-L4, 
L4-L5 bulging disc in excess of 40 
percent and for an increased evaluation 
for a nervous disorder rated as 30 
percent prior to April 23, 1999, and in 
excess of 50 percent thereafter, based on 
all evidence received since the issuance 
of a supplemental statement of the case 
in August 2003.  All applicable laws and 
regulations should be considered.  It is 
noted that the criteria regarding the 
evaluation of intervertebral disc 
syndrome were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,349 (Aug. 
22, 2002) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293).  The 
schedule for rating disabilities of the 
spine is scheduled for further amendment 
effective September 26, 2003.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
during the appropriate time frame.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




